                     1   MANATT, PHELPS & PHILLIPS, LLP
                         GREGORY N. PIMSTONE (CA Bar No. 150203)
                     2   Email: gpimstone@manatt.com
                         JOHN M. LEBLANC (CA Bar No. 155842)
                     3   Email: jleblanc@manatt.com
                         CRAIG S. BLOOMGARDEN (CA Bar No. 110241)
                     4   Email: cbloomgarden@manatt.com
                         ILEANA M. HERNANDEZ (CA Bar No. 198906)
                     5   Email: ihernandez@manatt.com
                         11355 West Olympic Boulevard
                     6   Los Angeles, California 90064-1614
                         Telephone: (310) 312-4000
                     7   Facsimile: (310) 312-4224
                     8   Attorneys for Defendants HEALTH NET OF
                         CALIFORNIA, INC.; HEALTH NET LIFE
                     9   INSURANCE COMPANY; HEALTH NET, INC.;
                         and CENTENE CORPORATION
                  10
                         (Additional counsel listed on next page)
                  11
                  12                            UNITED STATES DISTRICT COURT
                  13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
                  14                                    SOUTHERN DIVISION
                  15
                  16     ABC SERVICES GROUP, INC., a                Case No. 8:19-cv-00243 DOC (DFMx)
                         Delaware corporation, in its capacity
                  17     as assignee for the benefit of creditors   Hon. David O. Carter
                         of MORNINGSIDE RECOVERY,
                  18     LLC, a California limited liability        STIPULATION AND PROTECTIVE
                         company,                                   ORDER
                  19
                                         Plaintiffs,                [DISCOVERY DOCUMENT:
                  20                                                REFERRED TO MAGISTRATE
                                  v.                                JUDGE DOUGLAS F. MCCORMICK]
                  21
                         HEALTH NET OF CALIFORNIA,                  Complaint Filed: Feb. 6, 2019
                  22     INC., a California corporation;
                         HEALTH NET LIFE INSURANCE
                  23     COMPANY, a California corporation;
                         HEALTH NET, INC., a Delaware
                  24     corporation; CENTENE
                         CORPORATION, a Delaware
                  25     corporation; and DOES 1 through 20,
                         Inclusive,
                  26
                                         Defendants.
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                               STIPULATION AND [PROPOSED]
  ATTORNEYS AT LAW       323494462.3                                                     PROTECTIVE ORDER
    LOS ANGELES
                     1   CRAIG B. GARNER (CA Bar No. 177971)
                         Email: craig@garnerhealth.com
                     2   T. MARK TUBIS (CA Bar No. 323083)
                         Email: mark@garnerhealth.com
                     3   GARNER HEALTH LAW CORPORATION
                         13274 Fiji Way, Suite 250
                     4   Marina Del Rey, CA 90292
                         Telephone: (310) 458-1560
                     5   Facsimile: (310) 694-9025
                     6   Attorneys for Plaintiff
                     7
                     8
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
                                                               STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                        1               PROTECTIVE ORDER
    LOS ANGELES
                     1            The parties to this action stipulate as follows:
                     2   1.       PURPOSES AND LIMITATIONS
                     3            Discovery in this action is likely to involve production of confidential,
                     4   proprietary, or private information for which special protection from public
                     5   disclosure and from use for any purpose other than pursuing this litigation may be
                     6   warranted. Accordingly, the parties stipulate to and petition the Court to enter this
                     7   Stipulation and Protective Order (“Order”). The parties acknowledge that this Order
                     8   does not confer blanket protections on all disclosures or responses to discovery and
                     9   that the protection it affords from public disclosure and use extends only to the
                  10     limited information or items that are entitled to confidential treatment under
                  11     applicable legal principles.
                  12     2.       GOOD CAUSE STATEMENT
                  13              The parties acknowledge that information produced in discovery, regardless
                  14     of its designation under this Order, may contain personal and health information
                  15     subject to the protections of, inter alia, the Health Insurance Portability and
                  16     Accountability Act of 1996 (“HIPAA”), the applicable requirements of the
                  17     Standards for Privacy of Individually Identifiable Health Information and its
                  18     implementing regulations issued by the U.S. Department of Health and Human
                  19     Services (45 C.F.R. Parts 160-64; HIPAA Privacy Regulations), and California
                  20     Civil Code §§ 56 et seq., and 1798.82 et seq. (collectively “Privacy Laws”), which
                  21     protect the confidentiality of individually identifiable personal and health
                  22     information. The parties agree to take all measures necessary to comply with the
                  23     requirements of the Privacy Laws and any other applicable laws governing the
                  24     privacy of personal and health information. Such measures include, but are not
                  25     limited to, the development, implementation, maintenance, and use of appropriate
                  26     administrative, technical, and physical safeguards, in compliance with the Privacy
                  27     Laws and applicable state and federal laws, to preserve the integrity,
                  28     confidentiality, and availability of Protected Material (as defined below). The
M ANATT , P HELPS &
                                                                                     STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                      2                       PROTECTIVE ORDER
    LOS ANGELES
                     1   parties expressly agree that the citations to the Privacy Laws in this paragraph are
                     2   for convenience only and that it remains the obligation of each party to the action to
                     3   understand and comply with the obligations imposed by the Privacy Laws and any
                     4   other potentially applicable state and federal law. Accordingly, to expedite the flow
                     5   of information, to facilitate the prompt resolution of disputes over confidentiality of
                     6   discovery materials, to adequately protect information the parties are entitled to
                     7   keep confidential, to ensure that the parties are permitted reasonable necessary uses
                     8   of such material in preparation for and in the conduct of trial, to address the
                     9   handling of such materials at the end of the litigation, and to serve the ends of
                  10     justice, a protective order for such information is justified in this matter. It is the
                  11     intent of the parties that information will not be designated as confidential for
                  12     tactical reasons and that nothing be so designated without a good faith belief that it
                  13     has been maintained in a confidential, non-public manner, and there is good cause
                  14     why it should not be part of the public record of this case.
                  15     3.       ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
                  16              The parties further acknowledge, as set forth in Section 14.3, below, that this
                  17     Order does not entitle them to file confidential information under seal. Local Civil
                  18     Rule 79-5 sets forth the procedures that must be followed and the standards that
                  19     will be applied when a party seeks permission from the court to file material under
                  20     seal. There is a strong presumption that the public has a right of access to judicial
                  21     proceedings and records in civil cases. In connection with non-dispositive motions,
                  22     good cause must be shown to support a filing under seal. See Kamakana v. City and
                  23     County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                  24     Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
                  25     Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
                  26     require good cause showing), and a specific showing of good cause or compelling
                  27     reasons with proper evidentiary support and legal justification must be made with
                  28     respect to Protected Material that a party seeks to file under seal. The parties’ mere
M ANATT , P HELPS &
                                                                                     STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                     3                        PROTECTIVE ORDER
    LOS ANGELES
                     1   designation of Disclosure or Discovery Material (as defined below) as
                     2   CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                     3   does not—without the submission of competent evidence by declaration,
                     4   establishing that the material sought to be filed under seal qualifies as confidential,
                     5   highly confidential, privileged, or otherwise protectable—constitute good cause.
                     6            Further, if a party requests sealing related to a dispositive motion or trial,
                     7   then compelling reasons, not only good cause, for the sealing must be shown, and
                     8   the relief sought must be narrowly tailored to serve the specific interest to be
                     9   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
                  10     2010). For each item or type of information, document, or thing sought to be filed
                  11     or introduced under seal, the party seeking protection must articulate compelling
                  12     reasons, supported by specific facts and legal justification, for the requested sealing
                  13     order. Again, competent evidence supporting the application to file documents
                  14     under seal must be provided by declaration.
                  15              Any document that is not confidential, privileged, or otherwise protectable in
                  16     its entirety will not be filed under seal if the confidential portions can be redacted.
                  17     If documents can be redacted, then a redacted version for public viewing, omitting
                  18     only the confidential, privileged, or otherwise protectable portions of the document,
                  19     must be filed. Any application that seeks to file documents under seal in their
                  20     entirety should include an explanation of why redaction is not feasible.
                  21     4.       DEFINITIONS
                  22              4.1   Action: this pending federal lawsuit, ABC Services Group, Inc. v.
                  23     Health Net of California, Inc., et al., Case No. 8:19-cv-00243 DOC (DFMx).
                  24              4.2   Challenging Party: a Party or Non-Party that challenges the
                  25     designation of information or items under this Order.
                  26              4.3   “CONFIDENTIAL” Information or Items: information (regardless of
                  27     how it is generated, stored, or maintained) or tangible things that qualify for
                  28
M ANATT , P HELPS &
                                                                                      STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                      4                        PROTECTIVE ORDER
    LOS ANGELES
                     1   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                     2   the Good Cause Statement above.
                     3            4.4   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                     4   Information or Items: extremely sensitive “CONFIDENTIAL Information or
                     5   Items,” disclosure of which to another Party or Non-Party would create a
                     6   substantial risk of serious harm that could not be avoided by less restrictive means.
                     7            4.5   Counsel: Outside Counsel of Record and House Counsel (as well as
                     8   their support staff).
                     9            4.6   Designating Party: a Party or Non-Party that designates information or
                  10     items that it produces in disclosures or in responses to discovery as
                  11     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                  12     ONLY.”
                  13              4.7   Disclosure or Discovery Material: all items or information, regardless
                  14     of the medium or manner in which it is generated, stored, or maintained (including,
                  15     among other things, testimony, transcripts, and tangible things), that are produced
                  16     or generated in disclosures or responses to discovery.
                  17              4.8   Expert: a person with specialized knowledge or experience in a matter
                  18     pertinent to the litigation who has been asked by a Party or its counsel to serve as
                  19     an expert witness or as a consultant in this Action.
                  20              4.9   House Counsel: attorneys who are employees of a party to this Action.
                  21     House Counsel does not include Outside Counsel of Record or any other outside
                  22     counsel.
                  23              4.10 Non-Party: any natural person, partnership, corporation, association, or
                  24     other legal entity not named as a Party to this action.
                  25              4.11 Outside Counsel of Record: attorneys who are not employees of a
                  26     party to this Action but are retained to represent a party to this Action and have
                  27     appeared in this Action on behalf of that party or are affiliated with a law firm that
                  28     has appeared on behalf of that party, and includes support staff.
M ANATT , P HELPS &
                                                                                   STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                    5                       PROTECTIVE ORDER
    LOS ANGELES
                     1            4.12 Party: any party to this Action, including all of its officers, directors,
                     2   employees, and Outside Counsel of Record (and their support staffs).
                     3            4.13 Producing Party: a Party or Non-Party that produces Disclosure or
                     4   Discovery Material in this Action.
                     5            4.14 Professional Vendors: persons or entities that provide litigation
                     6   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                     7   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                     8   and their employees and subcontractors.
                     9            4.15 Protected Material: any Disclosure or Discovery Material that is
                  10     designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                  11     ATTORNEYS’ EYES ONLY.”
                  12              4.16 Receiving Party: a Party that receives Disclosure or Discovery
                  13     Material from a Producing Party.
                  14     5.       SCOPE
                  15              The protections conferred by this Order cover not only Protected Material,
                  16     but also (1) any information copied or extracted from Protected Material; (2) all
                  17     copies, excerpts, summaries, or compilations of Protected Material; and (3) any
                  18     testimony, conversations, or presentations by Parties or their Counsel that is
                  19     reasonably foreseeable to reveal Protected Material.
                  20              Any use of Protected Material at trial will be governed by the orders of the
                  21     trial judge and other applicable authorities. This Order does not govern the use of
                  22     Protected Material at trial.
                  23     6.       DURATION
                  24              Once a case proceeds to trial, information subject to this Order that is used or
                  25     introduced as an exhibit at trial becomes public and will be presumptively available
                  26     to all members of the public, including the press, unless compelling reasons
                  27     supported by specific factual findings to proceed otherwise are made to the trial
                  28     judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
M ANATT , P HELPS &
                                                                                      STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                      6                        PROTECTIVE ORDER
    LOS ANGELES
                     1   “good cause” showing for sealing documents produced in discovery from
                     2   “compelling reasons” standard when merits-related documents are part of court
                     3   record).
                     4   7.       DESIGNATING PROTECTED MATERIAL
                     5            7.1   Exercise of Restraint and Care in Designating Material for Protection.
                     6   Each Party or Non-Party that designates information or items for protection under
                     7   this Order must take care to limit any such designation to specific material that
                     8   qualifies under the appropriate standards. The Designating Party must designate for
                     9   protection only those parts of material, documents, items, or oral or written
                  10     communications that qualify so that other portions of the material, documents,
                  11     items, or communications for which protection is not warranted are not swept
                  12     unjustifiably within the ambit of this Order.
                  13              Mass, indiscriminate, or routinized designations are prohibited. Designations
                  14     that are shown to be clearly unjustified or that have been made for an improper
                  15     purpose (e.g., to unnecessarily encumber the case development process or to
                  16     impose unnecessary expenses and burdens on other parties) may expose the
                  17     Designating Party to sanctions.
                  18              If it comes to a Designating Party’s attention that information or items that it
                  19     designated for protection do not qualify for protection, the Designating Party must
                  20     promptly notify all other Parties that it is withdrawing the inapplicable designation.
                  21              7.2   Manner and Timing of Designations. Except as otherwise provided in
                  22     this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
                  23     that qualifies for protection under this Order must be clearly so designated before
                  24     the material is disclosed or produced.
                  25              Designation in conformity with this Order requires:
                  26                    (a)    for information in documentary form (e.g., paper or electronic
                  27     documents, but excluding transcripts of depositions or other pretrial or trial
                  28     proceedings), that the Producing Party affix, at a minimum, the legend
M ANATT , P HELPS &
                                                                                     STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                     7                        PROTECTIVE ORDER
    LOS ANGELES
                     1   “CONFIDENTIAL” (“CONFIDENTIAL legend”) or “HIGHLY CONFIDENTIAL
                     2   – ATTORNEYS’ EYES ONLY” (“HIGHLY CONFIDENTIAL – ATTORNEYS’
                     3   EYES ONLY legend”), to each page that contains protected material. If only a
                     4   portion of the material on a page qualifies for protection, the Producing Party also
                     5   must clearly identify the protected portion(s) (e.g., by making appropriate markings
                     6   in the margins).
                     7            A Party or Non-Party that makes original documents available for inspection
                     8   need not designate them for protection until after the inspecting Party has indicated
                     9   which documents it would like copied and produced. During the inspection and
                  10     before the designation, all of the material made available for inspection will be
                  11     deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                  12     documents it wants copied and produced, the Producing Party must determine
                  13     which documents, or portions of documents, qualify for protection under this Order.
                  14     Then, before producing the specified documents, the Producing Party must affix the
                  15     “CONFIDENTIAL legend” or the “HIGHLY CONFIDENTIAL – ATTORNEYS’
                  16     EYES ONLY legend” to each page that contains Protected Material. If only a
                  17     portion of the material on a page qualifies for protection, the Producing Party also
                  18     must clearly identify the protected portion(s) (e.g., by making appropriate markings
                  19     in the margins).
                  20                    (b)   for deposition exhibits, portions of deposition testimony, or any
                  21     video recording of a deposition proceeding, any Party or Non-Party may designate
                  22     as Protected Material deposition exhibits or portions of deposition testimony by
                  23     informing the reporter (and videographer, if applicable) during the deposition or by
                  24     sending, within thirty (30) days after the reporter makes the final uncorrected
                  25     deposition transcript available to all parties, a letter to all attorneys of record and to
                  26     the deposition reporter (and videographer, if applicable) designating the exhibits to
                  27     be so restricted, designating by page and line any portions of transcript to be so
                  28     restricted, or the entire transcript if applicable, and specifying the level of
M ANATT , P HELPS &
                                                                                     STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                     8                        PROTECTIVE ORDER
    LOS ANGELES
                     1   protection being asserted. If all or a portion of a proceeding is videotaped, the video
                     2   recording will have the same level of protection that is designated by a Party for the
                     3   transcript of the proceeding.
                     4            When deposition exhibits or deposition testimony are designated Protected
                     5   Material by informing the reporter during the deposition, the transcript and any
                     6   exhibits containing Protected Material shall have an obvious legend on the title
                     7   page indicating that the transcript and exhibits contain Protected Material. If any
                     8   portion of a videotaped proceeding is designated pursuant to this section, the
                     9   videocassette or other video container shall be labeled with the appropriate
                  10     confidentiality designation. The Designating Party shall inform the court reporter
                  11     (and videographer, if applicable) of this requirement.
                  12              During the 30-day period following first availability of the final uncorrected
                  13     deposition transcript, deposition exhibits, the deposition transcript, and/or the video
                  14     recording will be designated “HIGHLY CONFIDENTIAL-ATTORNEYS' EYES
                  15     ONLY” in their entirety unless otherwise agreed. After the expiration of that
                  16     period, the deposition exhibits, the deposition transcript, or the video recording
                  17     shall be treated as actually designated. If no designation is made within the 30-day
                  18     period, the materials shall be considered to not contain any Protected Material.
                  19              Parties shall give the other parties Notice if they reasonably expect a
                  20     deposition, hearing or other proceeding to include Protected Material so that the
                  21     other parties can ensure that only individuals who are authorized to attend and who
                  22     have signed the Non-Disclosure Agreement (Exhibit A) are present at those
                  23     proceedings. The use of a document as an exhibit at a deposition shall not in any
                  24     way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-
                  25     ATTORNEYS' EYES ONLY.”
                  26                    (c)    for information produced in some form other than documentary
                  27     and for any other tangible items, that the Producing Party affix in a prominent place
                  28     on the exterior of the container or containers in which the information is stored the
M ANATT , P HELPS &
                                                                                     STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                     9                        PROTECTIVE ORDER
    LOS ANGELES
                     1   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                     2   EYES ONLY.” If only a portion or portions of the information warrants protection,
                     3   the Producing Party, to the extent practicable, must identify the protected
                     4   portion(s).
                     5            7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                     6   failure to designate qualified information or items does not, standing alone, waive
                     7   the Designating Party’s right to secure protection under this Order for such
                     8   material. Upon timely correction of a designation, the Receiving Party must make
                     9   reasonable efforts to assure that the material is subsequently treated in accordance
                  10     with the provisions of this Order.
                  11     8.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                  12              8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
                  13     designation of confidentiality at any time that is consistent with the Court’s
                  14     Scheduling Order.
                  15              8.2    Meet and Confer. The Challenging Party must initiate the dispute
                  16     resolution process under Local Rule 37-1 et seq.
                  17              8.3    Joint Stipulation. Any challenge submitted to the Court must be via a
                  18     joint stipulation under Local Rule 37-2.
                  19              8.4    The burden of persuasion in any challenge proceeding will be on the
                  20     Designating Party. Frivolous challenges, and those made for an improper purpose
                  21     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                  22     expose the Challenging Party to sanctions. Unless the Designating Party has waived
                  23     or withdrawn the confidentiality designation, all parties must continue to afford the
                  24     material in question the level of protection to which it is entitled under the
                  25     Producing Party’s designation until the Court rules on the challenge.
                  26     9.       ACCESS TO AND USE OF PROTECTED MATERIAL
                  27              9.1    Basic Principles. A Receiving Party may use Protected Material that is
                  28     disclosed or produced by another Party or by a Non-Party in connection with this
M ANATT , P HELPS &
                                                                                    STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                    10                       PROTECTIVE ORDER
    LOS ANGELES
                     1   Action only for prosecuting, defending, or attempting to settle this Action. Such
                     2   Protected Material may be disclosed only to the categories of persons and under the
                     3   conditions described in this Order. When the Action has been terminated, a
                     4   Receiving Party must comply with the provisions of section 15 below (FINAL
                     5   DISPOSITION).
                     6            Protected Material must be stored and maintained by a Receiving Party at a
                     7   location and in a secure manner that ensures that access is limited to the persons
                     8   authorized under this Order.
                     9            9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                  10     otherwise ordered by the court or permitted in writing by the Designating Party, a
                  11     Receiving Party may disclose any information or item designated
                  12     “CONFIDENTIAL” only to:
                  13                    (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                  14     as well as employees of said Outside Counsel of Record;
                  15                    (b)   the officers, directors, and employees (including House
                  16     Counsel) of the Receiving Party;
                  17                    (c)   Experts (as defined in this Order) of the Receiving Party for this
                  18     Action and who have signed the “Acknowledgment and Agreement to Be Bound”
                  19     (Exhibit A);
                  20                    (d)   the court and its personnel;
                  21                    (e)   court reporters and their staff;
                  22                    (f)   professional jury or trial consultants, mock jurors, and
                  23     Professional Vendors to whom disclosure is reasonably necessary for this Action
                  24     and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                  25     A);
                  26                    (g)   the author or recipient of a document containing the information
                  27     or a custodian or other person who otherwise possessed or knew the information;
                  28
M ANATT , P HELPS &
                                                                                   STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                    11                      PROTECTIVE ORDER
    LOS ANGELES
                     1                  (h)   during their depositions, witnesses, and attorneys for witnesses,
                     2   in the Action to whom disclosure is reasonably necessary and who have signed the
                     3   “Acknowledgement and Agreement to Be Bound” (Exhibit A), unless otherwise
                     4   agreed by the Designating Party or ordered by the court. Pages of transcribed
                     5   deposition testimony or exhibits to depositions that reveal Protected Material may
                     6   be separately bound by the court reporter and may not be disclosed to anyone
                     7   except as permitted under this Order; and
                     8                  (i)   any mediators or settlement officers and their supporting
                     9   personnel mutually agreed upon by any of the parties engaged in settlement
                  10     discussions.
                  11              9.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                  12     ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
                  13     writing by the Designating Party, a Receiving Party may disclose any information
                  14     or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                  15     only to:
                  16                    (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                  17     as well as employees of said Outside Counsel of Record to whom it is reasonably
                  18     necessary to disclose the information for this Action;
                  19                    (b)   House Counsel of the Receiving Party to whom disclosure is
                  20     reasonably necessary for this Action;
                  21                    (c)   Experts (as defined in this Order) of the Receiving Party to
                  22     whom disclosure is reasonably necessary for this Action and who have signed the
                  23     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  24                    (d)   the court and its personnel;
                  25                    (e)   court reporters and their staff;
                  26                    (f)   professional jury or trial consultants, mock jurors, and
                  27     Professional Vendors to whom disclosure is reasonably necessary for this Action
                  28
M ANATT , P HELPS &
                                                                                   STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                    12                      PROTECTIVE ORDER
    LOS ANGELES
                     1   and who have signed the “Acknowledgment and Agreement to Be Bound”
                     2   (Exhibit A);
                     3                  (g)    the author or recipient of a document containing the
                     4   information;
                     5                  (h)    during their depositions, witnesses, and attorneys for witnesses,
                     6   in the Action to whom disclosure is reasonably necessary and who have signed the
                     7   “Acknowledgement and Agreement to Be Bound” (Exhibit A), unless otherwise
                     8   agreed by the Designating Party or ordered by the court. However, current
                     9   employees of Defendants can be shown any information or item designated
                  10     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” during their
                  11     depositions without having signed the “Acknowledgement and Agreement to Be
                  12     Bound” (Exhibit A). Pages of transcribed deposition testimony or exhibits to
                  13     depositions that reveal Protected Material must be separately bound by the court
                  14     reporter and may not be disclosed to anyone except as permitted under this Order.
                  15                    (i)    any mediators or settlement officers and their supporting
                  16     personnel mutually agreed upon by any of the parties engaged in settlement
                  17     discussions.
                  18     10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                  19              IN OTHER LITIGATION
                  20              If a Party is served with a subpoena or a court order issued in other litigation
                  21     that compels disclosure of any information or items designated in this Action as
                  22     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                  23     ONLY,” that Party must:
                  24                    (a)    promptly notify in writing the Designating Party. The
                  25     notification shall include a copy of the subpoena or court order;
                  26                    (b)    promptly notify in writing the party who caused the subpoena or
                  27     order to issue in the other litigation that some or all of the material covered by the
                  28
M ANATT , P HELPS &
                                                                                     STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                     13                       PROTECTIVE ORDER
    LOS ANGELES
                     1   subpoena or order is subject to this Order. The notification shall include a copy of
                     2   this Order; and
                     3                 (c)   cooperate with respect to all reasonable procedures sought to be
                     4   pursued by the Designating Party whose Protected Material may be affected. If the
                     5   Designating Party timely seeks a protective order, the Party served with the
                     6   subpoena or court order may not produce any information designated in this action
                     7   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                     8   ONLY” before a determination by the court from which the subpoena or order
                     9   issued, unless the Party has obtained the Designating Party’s permission. The
                  10     Designating Party will bear the burden and expense of seeking protection in that
                  11     court of its confidential material and nothing in these provisions should be
                  12     construed as authorizing or encouraging a Receiving Party in this Action to disobey
                  13     a lawful directive from another court.
                  14     11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                  15              PRODUCED IN THIS LITIGATION
                  16                   (a)   The terms of this Order are applicable to information produced
                  17     by a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                  18     CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Information produced by Non-
                  19     Parties in connection with this litigation is protected by the remedies and relief
                  20     provided by this Order. Nothing in these provisions should be construed as
                  21     prohibiting a Non-Party from seeking additional protections.
                  22                   (b)   In the event that a Party is required, by a valid discovery
                  23     request, to produce a Non-Party’s Protected Material in its possession, and the Party
                  24     is subject to an agreement with the Non-Party not to produce the Non-Party’s
                  25     confidential information, then the Party must:
                  26                         (1)   promptly notify in writing the Requesting Party and the
                  27     Non-Party that some or all of the information requested is subject to a
                  28     confidentiality agreement with a Non-Party;
M ANATT , P HELPS &
                                                                                   STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                  14                        PROTECTIVE ORDER
    LOS ANGELES
                     1                         (2)   promptly provide the Non-Party with a copy of this Order,
                     2   the relevant discovery request(s), and a reasonably specific description of the
                     3   information requested; and
                     4                         (3)   make the information requested available for inspection
                     5   by the Non-Party, if requested.
                     6                  (c)    If the Non-Party fails to seek a protective order from this court
                     7   within 14 days of receiving the notice and accompanying information, the
                     8   Receiving Party may produce the Non-Party’s Protected Material responsive to the
                     9   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                  10     Party may not produce any information in its possession or control that is subject to
                  11     the confidentiality agreement with the Non-Party before a determination by the
                  12     court. Absent a court order to the contrary, the Non-Party will bear the burden and
                  13     expense of seeking protection in this court of its Protected Material.
                  14     12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                  15              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                  16     Protected Material to any person or in any circumstance not authorized under this
                  17     Order, the Receiving Party must immediately (a) notify in writing the Designating
                  18     Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
                  19     unauthorized copies of the Protected Material, (c) inform the person or persons to
                  20     whom unauthorized disclosures were made of all the terms of this Order, and (d)
                  21     request those person or persons to execute the “Acknowledgment an Agreement to
                  22     Be Bound” attached as Exhibit A.
                  23     13.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                  24              PROTECTED MATERIAL
                  25              When a Producing Party gives notice to Receiving Parties that certain
                  26     inadvertently produced material is subject to a claim of privilege or other
                  27     protection, the obligations of the Receiving Parties are those set forth in Federal
                  28     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
M ANATT , P HELPS &
                                                                                    STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                    15                       PROTECTIVE ORDER
    LOS ANGELES
                     1   whatever procedure may be established in an e-discovery protocol or order that
                     2   provides for production without prior privilege review. Under Federal Rule of
                     3   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
                     4   disclosure of a communication or information covered by the attorney-client
                     5   privilege or work product protection, the parties may incorporate their agreement in
                     6   an order submitted to the court.
                     7   14.      MISCELLANEOUS
                     8            14.1 Right to Further Relief. Nothing in this Order abridges the right of any
                     9   person to seek its modification by the Court in the future.
                  10              14.2 Right to Assert Other Objections. By stipulating to the entry of this
                  11     Order, no Party waives any right it otherwise would have to object to disclosing or
                  12     producing any information or item on any ground not addressed in this Order.
                  13     Similarly, no Party waives any right to object on any ground to use in evidence of
                  14     any of the material covered by this Order.
                  15              14.3 Filing Protected Material. A Party that seeks to file under seal any
                  16     Protected Material must comply with Local Civil Rule 79-5. Protected Material
                  17     may be filed under seal only under a court order authorizing the sealing of the
                  18     specific Protected Material. If a Party’s request to file Protected Material under seal
                  19     is denied by the court, then the Receiving Party may file the information in the
                  20     public record unless otherwise instructed by the court.
                  21     15.      FINAL DISPOSITION
                  22              After the final disposition of this Action, within 60 days of a written request
                  23     by the Designating Party, each Receiving Party must return all Protected Material to
                  24     the Producing Party or destroy the material. As used in this subdivision, “all
                  25     Protected Material” includes all copies, abstracts, compilations, summaries, and any
                  26     other format reproducing or capturing any of the Protected Material. Whether the
                  27     Protected Material is returned or destroyed, the Receiving Party must submit a
                  28     written certification to the Producing Party (and, if not the same person or entity, to
M ANATT , P HELPS &
                                                                                     STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                     16                       PROTECTIVE ORDER
    LOS ANGELES
                     1   the Designating Party) by the 60-day deadline that (1) identifies (by category,
                     2   where appropriate) all the Protected Material that was returned or destroyed and (2)
                     3   affirms that the Receiving Party has not retained any copies, abstracts,
                     4   compilations, summaries or any other format reproducing or capturing any of the
                     5   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                     6   archival copy of all pleadings, motion papers, trial transcripts, deposition
                     7   transcripts, hearing transcripts, legal memoranda, correspondence, deposition and
                     8   trial exhibits, expert reports, attorney work product, and consultant and expert work
                     9   product, even if the materials contain Protected Material. Any archival copies that
                  10     contain or constitute Protected Material remain subject to this Order.
                  11     16.      VIOLATION
                  12              Any violation of this Order may be punished by appropriate measures
                  13     including, without limitation, contempt proceedings and monetary sanctions.
                  14              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                  15
                  16     Dated: April 18, 2019              MANATT, PHELPS & PHILLIPS, LLP
                  17
                  18                                        By: /s/ Craig S. Bloomgarden _
                                                                  Craig S. Bloomgarden
                  19                                               Attorneys for Defendants
                                                                   HEALTH NET OF CALIFORNIA, INC.,
                  20                                               HEALTH NET LIFE INSURANCE
                                                                   COMPANY, HEALTH NET, INC., and
                  21                                               CENTENE CORPORATION
                  22     Dated: April 18, 2019              GARNER HEALTH LAW CORPORATION
                  23
                  24                                        By: /s/ Craig B. Garner_ ___________________
                                                                  Craig B. Garner
                  25                                              Attorneys for Plaintiff
                                                                  ABC SERVICES GROUP, INC.
                  26
                  27
                  28
M ANATT , P HELPS &
                                                                                   STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                  17                        PROTECTIVE ORDER
    LOS ANGELES
                     1   * Pursuant to Local Rule 5-4.3.4.(a)(2)(i), the filing party attests that all other
                     2   signatories listed above on whose behalf this filing is submitted concur in the
                     3   filing’s content and have authorized the filing.
                     4
                     5                                         ORDER
                     6            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                     7
                     8   Dated: April 22, 2019                  ________________________________
                                                                  Douglas F. McCormick
                     9
                                                                  United States Magistrate Judge
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
                                                                                STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                  18                     PROTECTIVE ORDER
    LOS ANGELES
                     1                                         EXHIBIT A
                     2                       Acknowledgment and Agreement to Be Bound
                     3            I affirm that I have read the Stipulation and Protective Order in ABC Services
                     4   Group, Inc. v. Health Net of California, Inc., et al., United States District Court,
                     5   Central District of California Case No. Case No. 8:19-cv-00243 DOC (DFMx). I
                     6   understand its terms and agree to be bound by them.
                     7
                     8   Signature:       ___________________________________
                     9
                  10     Print Name:      ___________________________________
                  11
                  12     Date:             ___________________________________
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
                                                                                   STIPULATION AND [PROPOSED]
  P HILLIPS , LLP
  ATTORNEYS AT LAW       323494462.3
                                                                    19                      PROTECTIVE ORDER
    LOS ANGELES
